Margett, J. (dissenting).
Significantly, the issue in virtually all the cases cited by the majority was whether the Wade-Gilbert standards were offended by a prompt, on-the-scene identification procedure. The legal issue in this case is whether a suspect can be handcuffed and forcibly transported somewhere in a police car, absent probable cause to believe the crime had been committed by that suspect. The factual issue is whether the arresting officer had probable cause. I believe the answer to both questions is negative.
According to the arresting officer, Robert Molinaro, the only description he had was of "a white male, five foot eight with dark hair * * * operating a light van with out-of-State plates on it.” After receiving this very general description, he observed a U-Haul van* with California plates parked on the side of the road. Two white males were observed in the front seat (the officer testified on cross-examination that when he approached the van he could see "two white mouths”).
The police car was brought to a stop and Officer Molinaro and his partner approached either side of the van with their guns drawn. The occupants were ordered out of the truck; "[t]he driver fit the description that was given over the air” (i.e., he was a white man with dark hair and was "five foot eight”). Both parties were put up against the van and frisked for weapons. They were then asked what they were doing in the area and they answered that they were unfamiliar with the area and were waiting for a friend "who was in the process of dropping off a few girls who lived in the vicinity.” At this point, the men were told that they were "possible suspects” in a liquor store robbery. They were handcuffed, placed in the police car and transported to the scene of the robbery. It does not appear that they were even asked for identifications since the rental contract for the van was found only after that vehicle had been impounded, and Officer *28Molinaro testified that he "received a driver’s license down at D” (meaning the detective division at police headquarters).
On these facts, I do not believe the quantum of information possessed by the arresting officer ever reached the level of probable cause. I would agree that the initial "stop” was justified and reasonable. Given the fact that an armed robbery had just occurred, the police could, in order to insure their own safety, properly direct the men to exit the van (see People v Diaz, 41 NY2d 876). They could also at this stage, act with their guns drawn (see People v Wiggins, 50 AD2d 910), and conduct a frisk, for their own protection. But absent any additional facts which would extend the officers’ suspicions beyond what they already knew, it was unreasonable to handcuff these men and transport them somewhere in a police car.
In United States v Brignoni-Ponce (422 US 873), the United States Supreme Court made it clear that a valid stop can become illegal if its scope is unreasonably extended (United States v Chamblis, 425 F Supp 1330, 1334). In discussing stops made by the border patrol in connection with their duties with respect to aliens seeking to enter the country illegally, the Supreme Court held that "when an officer’s observations lead him reasonably to suspect that a particular vehicle may contain aliens who are illegally in the country, he may stop the car briefly and investigate the circumstances that provoke suspicion” (422 US, at p 881). "The officer may question the driver and passengers about their citizenship and immigration status, and he may ask them to explain suspicious circumstances, but any further detention or search must be based on consent or probable cause” (422 US, at pp 881-882; emphasis supplied; see, also, Dunaway v New York, 442 US 140).
Likewise, in United States v Chamblis (supra), it was held that while a narcotics agent acted properly in making the initial stop of a suspicious person, the action of the agent in "requesting” that the person accompany him to a private office at the airport was an unreasonable extension of the scope of the stop. "Between the time he was initially stopped and the time he was 'requested’ to accompany the agent to the room, the only information obtained by the agent was that the defendant did have some identification and claimed to have lost his airline ticket. These additional facts were not enough to establish probable cause” (425 F Supp, at p 1334).
*29At bar, no additional facts came to the attention of the police officers after their initial observations which would ripen their suspicions into the belief that the men they had stopped were probably the robbers (cf. People v Rosemond, 26 NY2d 101; People v Magnifico, 59 AD2d 914; People v Plunkett, 56 AD2d 878). Rather than taking the action that they did, the police could have done at least four other things which would have been less intrusive. They could have called in and asked for a further description of the perpetrator and the van (had they done that, they would have been told that a U-Haul van may have been involved and they would have received a fairly detailed description of the suspect—chances are they would then have had probable cause); they could have asked the suspects for permission to search the vehicle; they could have asked the suspects if they minded waiting until the complainant could be brought to the scene (see People v Plunkett, supra); or they could have asked the suspects whether they would go voluntarily to the scene of the crime. Any of the foregoing approaches would have comported with the law. In my opinion, the approach actually taken did not.
The subsequent identification and search of the van were tainted by the unlawful seizure of defendant (see Brown v Illinois, 422 US 590). Accordingly, the identification testimony of Mr. Mutalipassi, and the gun recovered as a result of the search, should be suppressed, the judgment reversed, and the indictment dismissed.
Damiani, J. P., and Cohalan, J., concur with Titone, J.; Margett, J., dissents and votes to reverse the judgment and dismiss the indictment, with an opinion, in which Mangano, J., concurs.
Judgment of the County Court, Westchester County, rendered October 27, 1977, affirmed.